Citation Nr: 1213248	
Decision Date: 04/11/12    Archive Date: 04/19/12	

DOCKET NO.  08-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial (compensable) disability evaluation for a right wrist ganglion cyst, postoperative status.  

2.  Entitlement to service connection for a chronic left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as post-traumatic stress disorder (PTSD), depression, anxiety, and short-term memory loss.

4.  Entitlement to service connection for joint pain in the hands, wrists, and knees, to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for a rash on the feet, to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for an eye and sinus infection, to include as secondary to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability, and if so whether the claim can be allowed.

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus, and if so whether the claim can be allowed.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to June 1991.  This included service in the Persian Gulf Theater of Operations during Operation Desert Storm/Desert Shield.  She also had many years of inactive duty with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Buffalo, New York.

With regard to the claims for service connection for hearing loss and tinnitus, the Board notes that the RO reopened final denials of the claims for service connection for those two disorders and considered the matters on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been submitted to reopen the previously denied claims of entitlement to service connection for hearing loss disability and tinnitus.  In light of the Board's decision below, the issues on the merits are further addressed in the remand portion of the decision below and REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.

Also warranting further development are the claims with regard to service connection for a chronic acquired psychiatric disorder claimed as PTSD, depression, anxiety, and short-term memory loss.  These are combined from two certified issues for efficiency of discussion.  The issue of service connection for wrist pain is also remanded for further development.


FINDINGS OF FACT

1.  The Veteran's service-connected residual scar, ganglion cyst removal from the right wrist is not manifested by an unstable scar with frequent loss of covering of skin over the scar; a scar that is superficial and painful on examination; a scar that causes limitation of motion; or by dorsiflexion of 17 degrees or palmar flexion limited in line with the forearm.  

2.  Any current left knee disability is not related to the Veteran's active service.  

3.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

4.  There is a known diagnosis of arthritis involving the hands.  The arthritis is not shown to be related to the Veteran's active service.  

5.  A skin disorder manifested by a rash of the feet is not currently shown.  

6.  The Veteran is not shown to have any eye and sinus infection resulting from her experiences in the Persian Gulf.  She has an undeveloped frontal sinus that is a congenital defect and was not caused by or worsened by her military service due to superimposed trauma.  

7.  Service connection for tinnitus and hearing loss was denied by rating action of June 2003.  It was held that there was no evidence of either disability in service, and no evidence that either disability was related to service.  Appellant was notified of the decision and did not appeal.

8.  Evidence received since the June 2003 rating decision is not cumulative or redundant and may raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected ganglion cyst removal from right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215, 5228, 5229, 5230, 5207; 4.118, Code 7804 (2011).

2.  The criteria for service connection for a chronic left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for service connection for a disability manifested by joint pain in the hands and knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for a skin disability of the feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

5.  The criteria for service connection for eye and sinus infection resulting from claimed environmental hazards in the Gulf War as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).  

6.  The June 2003 rating decision that denied service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

7.  New and material evidence has been received since the June 2003 rating decision and the claims for service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

A review of the evidence of record reveals there has been compliance with the mandates of the VCAA throughout the course of the appeal.  In a September 2010 communication, the Veteran was informed that VA was requesting records from the Social Security Administration.  These records have been obtained and associated with the claims file.  Also of record are VA and private treatment records and statements from friends and relatives of the Veteran.  The case was remanded by the Board in August 2010 for further development.  That development included scheduling the Veteran for examinations.  The Veteran was accorded a psychiatric examination by a VA psychologist in January 2011 and a Gulf War examination by VA that same month.  The Board finds that she has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The record shows she has not demonstrated any prejudice with regard to the content of the VCAA notice accorded her over the years.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating for Right Ganglion Cyst Removal

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart  v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disease, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, limited movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions regarding the avoidance of pyramiding do not forbid consideration of the higher rating based on greater limitations of motion due to pain on use, including flareups.  38 C.F.R. § 4.14.  

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitlement to at least a minimum (compensable) rating for the joint.  38 C.F.R. § 4.59 (2011).  

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011).  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal plantar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

With respect to the joints, the factors of disability reside in reductions of the normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation of blocking, adhesions, tendon tie up, contracted scars, and so forth); (b) more movement than normal (from a flail joint, resections, nonunion of fracture, relaxation of ligaments, and so forth); (c) weakened movement (due to muscle injury, disease or injury or peripheral nerves, divided by lengthened tendons, and so forth); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45.

In this case, the clinical evidence of record shows that the Veteran is right-handed.

The right wrist ganglion cyst has been rated zero percent disabling under Diagnostic Codes 5099-5020.  Hyphenated diagnostic codes are used when the rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The Board notes that diagnostic code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of power flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Board has considered the applicability of various diagnostic codes, but finds that none warrant the assignment of a compensable rating for the right wrist disability.  Code 5214 (ankylosis of the wrist), 5228 (limitation of motion of the thumb), 5229 (limitation of motion of the index or long finger), 5230 (limitation of motion of the ring or little finger), 5307 (flexion of wrist and fingers), 8511 (paralysis of the middle radicular group) and 8512 (paralysis of the lower radicular group) are not for application because the medical evidence does not show that the Veteran has any of these conditions.  

Specifically, no treatment record, or any report of VA examination for the period under consideration demonstrates any objective findings of ankylosis, muscle injury, limitation of motion of the individual right fingers, or neurological disorder in the right wrist.  The pertinent evidence of record includes a report of the VA examination of the joints accorded the Veteran in December 2007.  At that time, the Veteran did refer to subjective complaints in the wrist of aching and numbness.  However, she did not have any heat or redness or any flareups.  It was noted she wore a bilateral carpal tunnel brace.  On examination the wrist was not tender to palpation.  No deformity was seen.  No scar from surgery on the wrist in service was visualized.  Plantar function was to 80 degrees out of 80 degrees.  Wrist radial deviation was to 20 degrees out of 20 degrees and wrist ulnar deviation was to 45 degrees out of 45 degrees.  Dorsiflexion was to 70 degrees out of 70 degrees.  The Veteran reported a mild minimal pain throughout the entire range of motion.  

Additional evidence includes the report of a joints examination accorded the Veteran in January 2011.  The claims file was reviewed by the examiner.  It was noted the Veteran had undergone a right wrist ganglion removal in service.  She denied any current problems with symptoms.  Examination of the wrist showed no deformity, ganglion, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, or other symptoms.  There was no indication of locking episodes, effusion, or inflammation.  The examiner stated that there were no constitutional symptoms of arthritis.  The pertinent diagnosis was ganglion cyst, resolved.  It was stated there was no significant impact on employment and there was no impact on the Veteran's ability to perform usual daily activities.  In view of the foregoing, the Board finds that a compensable disability rating is not warranted for the right wrist ganglion cyst under any potentially applicable diagnostic codes.  As noted above, there is no indication in the medical evidence of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40 and 4.45.  Minimal functional impairment has been demonstrated by the residuals of the removal of the ganglion cyst.  Thus, the Board finds that the evidence of record shows that the Veteran is not entitled to a compensable evaluation for her right wrist ganglion cyst.  

The Board finds no evidence that the service-connected right wrist ganglion cyst presents such an exceptional or unusual disability picture at any time so as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The objective medical evidence of record shows that manifestations of the service-connected right wrist ganglion cyst do not result in functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for the average impairment in earning capacity resulting from service-connected disability in similar occupations generally.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that the evidence does not show frequent hospitalization due to the right wrist ganglion cyst or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case with consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Pertinent Law and Regulation with Regard to Service Connection

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that with respect to the Veteran's periods of Reserve Service, the applicable laws and regulations permits service connection only for disability resulting from disease or injury incurred or aggravated while performing Active Duty for Training (ACDUTRA) or injury incurred or aggravated while performing Inactive Duty for Training (INACDUTRA).  See 38 U.S.C.A. § 101(22)(24); 38 C.F.R. § 3.6.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; a medical evidence of a nexus between the claimed inservice disease or injury and a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See Id. at 1376-77.  In short, the Board cannot determine the lay evidence as to diagnosis and nexus lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

A review of the service treatment records reflect the Veteran was seen for a complaint of left knee pain in February and March 1991.  The records reflect the condition was resolved.  

An X-ray study of the left knee was accomplished in April 1991 for the purpose of ruling out Baker's cyst.  No abnormalities were noted.  The impression was no evidence of Baker's cyst in the soft tissues posterior to the left knee.  

Subsequent treatment records show the Veteran evaluated and treated for unrelated complaints in the years thereafter.  

The Veteran was accorded a joints examination by VA in January 2011.  The claims file was reviewed by the examiner.  The Veteran stated she did not know when she injured her left knee.  She indicated that when she was on active duty, she felt a sharp pain in the knee.  It was noted she was unsure if it was the right or left knee.  For years she had been taking over-the-counter Advil.  Examination of the knee was entirely normal.  No current disability of the knee was identified, with the examiner stating that examination of the knee at the present time was normal.

In view of the foregoing, the Board finds that service connection is not in order for a left knee disability.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has repeatedly been reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish. . .existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is no current diagnosis of a left knee disability and there is no favorable competent medical evidence to support the claim.  Accordingly, the Board finds a preponderance of the evidence is against the claim for service connection for a left knee disability and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Service Connection for Joint Pain Involving the Hands and Feet

Under 38 C.F.R. § 3.317 (2011), a Persian Gulf Veteran who exhibits objective indications of a qualifying and chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to being a chronic disability resulting from any of the following (or any combination of the following):  (1) An undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of symptoms or signs) specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2).  

Certain chronic disabilities, including degenerative arthritis may be presumed to have been incurred in service if present to a compensable degree within 1 year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The term Persian Gulf Veteran means a Veteran who served in active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In this case, the Veteran served in Southwest Asia from January to March 1991 and is considered a Persian Gulf War Veteran.  

With regard to the hands and knees, the recent VA examination of the joints in January 2011 reported no undiagnosed condition.  Notation was made of the presence of a right knee Baker's cyst and service connection has been granted for that disorder.  With regard to the report of pain in the knees, X-ray studies of the knees at the time of the January 2011 examination appeared entirely normal.  That examination resulted in a diagnosis of a known condition, that being degenerative joint disease of the hands.  However, the examiner expressed the opinion that this disorder was less likely as not caused by the Veteran's military service.  The examiner stated there was no evidence that the arthritis of the hands occurred while she was in the military.  There is no medical evidence of record to the contrary.  There is no evidence of arthritis in the first post-service year.  As for the Veteran's own statements indicating that she has symptoms that are related to her Persian Gulf service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a Veteran's particular disability is a type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, her testimony as to whether in her complaints of joint pain and manifestations of an undiagnosed illness due to her Persian Gulf service is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses, Jandreau,  492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308 (lay testimony is competent to establish the presence of varicose veins); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("it is generally the province of medical professionals to diagnose a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Regardless, even if the Veteran's testimony is competent in this regard, the probative value of her generalized lay assertions is outweighed by the findings of the trained medical professional discussed above.  Therefore, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for joint pains and of the hands and the knees.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Service Connection for a Skin Disorder, to Include Rash on the Feet

The service treatment records are without reference to complaints or findings indicative of the presence of the rash on the feet.  At the time of the VA outpatient visit in March 2007, several years following service discharge, the Veteran reported intermittent foot rash.  She also complained of dry skin.  The examiner found no evidence of skin lesions or rashes.  It was also noted the Veteran did not report the condition as having had its onset until 2002, a time many years following her service discharge.  

At the time of the Gulf War examination accorded her by VA in January 2011, it was reported she was having no symptoms with regard to her skin.  As to any skin abnormalities, notation was made of small scars over the right medial wrist area.  Otherwise, there was no indication of the presence of a skin disorder.  As noted elsewhere in this decision, a necessary element for establishing service connection is existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In addition, a Veteran has a responsibility to present and support a claim for VA compensation benefits, and this includes the "current disability" element of a service connection claim.  The claim for entitlement to service connection for a chronic skin disorder, to include the rash on the feet, must be denied because the Veteran has not met her burden in this regard.

Service Connection for Eye and Sinus Infection Resulting from
Environmental Hazards in the Gulf War as Due to an Undiagnosed Illness

A review of the service treatment records shows no references to sinuses or the Veteran's eyes at the time of her separation examination in March 1991.  The post service medical evidence does not show treatment or evaluation for problems related to the eyes or the sinuses until a VA outpatient visit in March 2007, a time several years following service discharge, when the Veteran reported a history of sinus infections.  Examination at that time showed no evidence of a sinus disorder.  An optometry clinic visit in March 2007 showed a diagnosis of hyperopia and presbyopia.  The treatment records do not show evaluation for eye infections in the years following service.  

The January 2011 examination accorded the Veteran did not show the presence of a chronic eye disorder.  There was notation of the presence of an undeveloped frontal sinus which the examiner stated was a genetic problem with which the Veteran was born.  The Board notes that congenital defects are not diseases or injuries within the meaning of applicable decision providing for VA compensation benefits.  38 C.F.R. § 3.303(c).  Notation was made to the sinus X-ray study done in December 2010 which showed that other than undeveloped frontal sinus, the remainder of the sinuses appeared normal.  Current eye examination was normal.  The examiner stated that she found no "proof of objective worsening of this condition [undeveloped frontal sinus] in the military."  She added that it was not caused by or a result of the Veteran's military service in any way.  To the extent the Veteran's vague assertions are offered an attempt to establish that there exists a medical nexus between any current post-service sinus disorder and/or eye infection, such attempt fails in this case.  The matter of etiology is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  The Veteran is not shown to be other than a lay person without appropriate medical training expertise and is therefore not competent to render a probative or persuasive opinion on the medical matter.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person is generally not capable of opining on matters requiring medical knowledge).  Hence, lay assertions in this regard have no probative value.  This is so especially in light of the recent examination that was accorded with a full review of the entire evidence of record by the examiner and a determination by the examiner that there was no current eye disability and the only sinus disorder present was a congenital defect which she indicated was not aggravated by the Veteran's seven months of active service.  Accordingly, service connection for eye and sinus infections attributable to Persian Gulf Service must be denied.  The Board has considered the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim and the doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Applications to Reopen with Regard to Hearing Loss Disability and Tinnitus

Generally, an unappealed rating action is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 2002).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New and material evidence is evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether the low threshold is met, consideration need not be limited to consideration of the newly submitted evidence, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In this case, the appellant seeks to reopen the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  Service connection for the disorders was denied by rating decision dated in June 2003.  Medical reports dated in 2002 or 2003, as well as the service treatment records were reviewed by the RO.  It was determined that there was no record of complaint, treatment, or diagnosis of hearing loss during the Veteran's active service.  It was also noted that she had ear problems and reported right ear hearing difficulties in 1978, prior to her active service.  There was no evidence of any permanent aggravation of the preexisting condition above and beyond the normal course of such condition.  It was further indicated there was no medical evidence to relate any right ear loss shown in November 2002 and her active service between November 1990 and June 1991.  

Since the prior denial, additional evidence has been submitted in addition to the Veteran's statements.  That evidence includes a December 2006 statement from a professor in the department of otolaryngology at an otology center.  He stated that he could not say whether or her sensorineural changes might be related to chemical exposures.  The Board finds this statement sufficient to constitute new and material evidence to reopen the claim for service connection for hearing loss and tinnitus.  The professor essentially opined that it was at least possible that current hearing difficulties might be related to the Veteran's military experiences.  The Board believes this evidence cures a prior evidentiary defect and could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade, supra.  In this regard, the Board notes the Veteran has not been accorded any specialty audiometric examination.  Accordingly, the application to reopen is granted.  The issues of service connection for bilateral hearing loss and tinnitus are discussed in the remand portion of this decision below.  


ORDER

A compensable schedular rating for right wrist ganglion cyst is denied.

Service connection for a left knee disability is denied.

Service connection for a disability manifested by joint pain involving the hands and knees is denied.

Service connection for a chronic skin disorder, to include rash on the feet is denied.

Service connection for eye and sinus infection resulting from environmental hazard in the Gulf War as due to an undiagnosed illness is denied.

The application to reopen a claim for service connection for bilateral hearing loss disability based on new and material evidence is granted.  The appeal is allowed to this extent.

The application to reopen the claim for service connection for tinnitus based on new and material evidence is granted.  The appeal is allowed to this extent.


REMAND

VA has a duty to assist claimants in the development of their claims.  This duty includes providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a VA medical opinion should be obtained to determine whether the Veteran has hearing loss, tinnitus, psychiatric disability, however classified, and/or a wrist disorder related to her military service.  With regard to the claims for service connection for a psychiatric disability, to include PTSD, as well as depression, anxiety, and short-term memory loss, in Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  It must also be indicated that the physician has considered "all procurable and assembled data."  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.

The psychiatric examination accorded the Veteran by VA in January 2001 does not meet the Jones criteria.  Consequently, that examination report is not adequate for entering a decision and a REMAND is required for an opinion as to the etiology of the Veteran's psychiatric disorder, or an explanation as to why a speculative opinion cannot be given consistent with the Jones criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, it is statutorily obligated to do so, and must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to the Veteran's claim for service connection for reported joint pain involving the wrists, the medical record is somewhat inconsistent as whether or not there is current wrist pathology, and, if so, whether it is related in any way to the Veteran's active service.  The Board believes that an examination in regard to the wrists would be helpful.  

In view of the foregoing, this port of the case is REMANDED for the following actions:  

1.  The Veteran should be afforded the below described VA examinations.  She should be properly notified of the time, date and location of the examinations.  The claims folders must be made available to and reviewed by each examiner.  

(a) an audiometric examination for the purpose of determining the nature and likely etiology of the Veteran's claimed hearing loss disability and tinnitus.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon a review of the claims folder and examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present bilateral hearing loss disability and/or tinnitus had its onset during, or was otherwise caused by the Veteran's active service.  The complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide reasons why.

(b) a neurologic examination for the purpose of determining the nature and etiology of the Veteran's claimed wrist disorders.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon a review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently present wrist disorder, to include carpal tunnel syndrome, had its onset during or was otherwise caused by the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  If the Veteran does not suffer from any wrist disability, that fact should be specifically indicated in the examination report.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide reasons why.  

(c) a psychiatric examination for the purpose of determining the nature and likely etiology of any current psychiatric disorder, to include PTSD.  All indicated testing should be conducted, and a complete medical history should be elicited from the Veteran.  Based upon review of the claims folder and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder had its onset during or was otherwise caused by the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she should provide reasons why he or she cannot do so.  

2.  Thereafter, the RO should readjudicate the claims that have been remanded.  If upon completion of the above actions, any benefit sought remains denied, the case should be returned to the Board after compliance with the requisite appellate procedures.  

If the Veteran fails, without good cause, to report for any schedular examination, VA should apply the provisions of 38 C.F.R. § 3.655.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


